AO 245B (Rev. 05/15/2018} Judgment in a Crirninal Petty Case (Moditied)

UNITED STATES DISTRICT COURT

 

F'?-` § 7 ;`E " :Page 1 orr

SOUTHERN DISTRICT OF CALIFORNIA
Unired states Of America JUDGMENT willis cimMrNAliCAs-ij“ _.-`_
V. (For Offenses Committed"-Gn or After-November-l, 1987)~ ~` -` t
Bartolo Clemente_FlOreS Case Number: 3:18-mj-22210-RBB

Benjamin B. Kington

 

Defemiam 's Altorney .

REGISTRATION NO. 79996298

THE DEFENDANT:
le pleaded guilty to count(s) l 0f COrIlplaint

 

§ Was found guilty to count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

Title & Section Nature of Offense Count Number§s[

8:1325 lLLEGAL ENTRY (l\/lisdemeanor) 1

|:| The defendant has been found not guilty on count(s)

 

E Count(s) dismissed on the motion of the United States.

IMPRIS()NMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|E Assessment: $10 WAIVED Fine: WAIVED

|Z Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

E Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances

Thursday, October 18, 2018

Date of Imposition of Sentence

/2.~1>»

'HoNoRABLE RUBEN B. BRooKs
UNITED srArEs MAGISTRATE JUDGE

3:18-mj-22210-WVG

 

